                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEIGH GLASS,                                       Case No. 16-cv-02142-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     U.S. DEPARTMENT OF HOUSING AND
                                         URBAN DEVELOPMENT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This case has been inactive since May 9, 2018, when pro se plaintiff Leigh Glass filed a
                                  14   case management statement asking that “scheduling be postponed” and “setting a trial date be
                                  15   postponed,” to allow further attempts at settlement. Dkt. No. 61 at 4. Consequently, on
                                  16   September 13, 2019, the Court issued an order for plaintiff Glass to show cause why the case
                                  17   should not be dismissed under Federal Rule of Civil Procedure 41(b), for failure to prosecute.
                                  18   Dkt. No. 63. The deadline for a response was September 25, 2019. No response has been filed.
                                  19          Plaintiff has failed to show any cause why the case should not be dismissed and she
                                  20   appears to have abandoned the case. While the Court favors the disposition of cases on the merits,
                                  21   it has considered the five factors set forth in Malone v. United States Postal Service, 833 F.2d 128,
                                  22   130 (9th Cir. 1987), and finds that dismissal here is warranted by the circumstances. The case is
                                  23   dismissed without prejudice under Rule 41(b) and the file is closed.
                                  24          IT IS SO ORDERED.
                                  25   Dated: October 7, 2019
                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
